


110 HR 1913 IH: Great Cats Conservation Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1913
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Brown of South
			 Carolina (for himself, Mr. Young of
			 Alaska, and Mr. Rogers of
			 Kentucky) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To assist in the conservation of great cats by supporting
		  and providing financial resources for the conservation programs of nations
		  within the range of great cats and projects of persons with demonstrated
		  expertise in the conservation of great cats.
	
	
		1.Short titleThis Act may be cited as the
			 Great Cats Conservation Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Many wild
			 populations of felids, once considered common are in decline, and many have
			 declined to the point that their long-term survival in the wild is in serious
			 jeopardy.
			(2)Of the 37 wild felid species worldwide, all
			 are currently recognized as species in need of protection under the IUCN Red
			 List, the lists of species in CITES appendices, or the Endangered Species Act
			 of 1973.
			(3)In addition to
			 their intrinsic value, felids are important aesthetic, economic, and ecological
			 global resources that need to be conserved.
			(4)Large felids are considered indicator
			 species. Healthy populations of these species act as an important indicator of
			 the integrity of entire ecosystems. Measures taken to benefit these keystone
			 species will ultimately benefit a great number of other species.
			(5)Endangered felids face an array of threats,
			 including loss of habitat, intentional and unintentional takings by humans,
			 disease transmission, and a vast number of other threats. These threats need to
			 be addressed in a coordinated fashion.
			(6)Conservation of
			 endangered felid populations requires global commitment. Adequate funding for
			 conservation is sorely lacking, and many range countries do not have adequate
			 infrastructure to protect these species.
			(7)Although some
			 protections exist to conserve endangered felid populations and their habitat,
			 those efforts can be significantly enhanced by the infusion of targeted
			 funding.
			3.PurposesThe purposes of this Act are to provide
			 financial resources and to foster international cooperation—
			(1)to restore and perpetuate healthy
			 populations of great cats in the wild; and
			(2)to assist in the conservation of great cat
			 populations worldwide.
			4.DefinitionsIn this Act:
			(1)CITESThe
			 term CITES means the Convention on International Trade in
			 Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973
			 (27 UST 1087; TIAS 8249), including its appendices.
			(2)ConservationThe
			 term conservation—
				(A)means the methods
			 and procedures necessary to bring a species of great cats to the point at which
			 there are sufficient populations in the wild to ensure the long-term viability
			 of the species; and
				(B)includes all
			 activities associated with protection and management of a great cat population,
			 including—
					(i)maintenance,
			 management, protection, and restoration of great cat habitat;
					(ii)research and
			 monitoring;
					(iii)law
			 enforcement;
					(iv)community
			 outreach and education;
					(v)conflict
			 resolution initiatives; and
					(vi)strengthening the
			 capacity of local communities, governmental agencies, nongovernmental
			 organizations and other institutions to implement conservation programs.
					(3)FundThe term Fund means the Great
			 Cats Conservation Fund established by section 6.
			(4)Great
			 catThe term great cat means any lion, leopard,
			 jaguar, snow leopard, clouded leopard, cheetah, or Spanish lynx.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Great cats
			 conservation assistance
			(a)In
			 generalSubject to the availability of funds and in consultation
			 with other appropriate Federal officials, the Secretary shall use amounts in
			 the Fund to provide financial assistance for projects for the conservation of
			 great cats for which project proposals are approved by the Secretary in
			 accordance with this section.
			(b)Project
			 proposals
				(1)Eligible
			 ApplicantsA proposal for a project for the conservation of great
			 cats may be submitted to the Secretary by—
					(A)any wildlife management authority of a
			 country that has within its boundaries any part of the range of a great cat
			 species; and
					(B)any person or group with the demonstrated
			 expertise required for the conservation in the wild of great cats.
					(2)Project
			 proposalsTo be considered for financial assistance for a project
			 under this Act, an applicant shall submit a project proposal that
			 includes—
					(A)a concise
			 statement of the purposes of the project;
					(B)the name of the
			 individual responsible for conducting the project;
					(C)a description of
			 the qualifications of the individuals who will conduct the project;
					(D)a concise
			 description of—
						(i)methods for
			 project implementation and outcome assessment;
						(ii)staffing for the
			 project;
						(iii)the logistics of
			 the project; and
						(iv)community involvement in the
			 project;
						(E)an estimate of
			 funds and time required to complete the project;
					(F)evidence of
			 support for the project by appropriate governmental entities of the countries
			 in which the project will be conducted, if the Secretary determines that such
			 support is required for the success of the project;
					(G)information
			 regarding the source and amount of matching funding available for the project;
			 and
					(H)any other
			 information that the Secretary considers to be necessary for evaluating the
			 eligibility of the project for funding under this Act.
					(c)Project review
			 and approval
				(1)In
			 generalThe Secretary shall—
					(A)not later than 30
			 days after receiving a project proposal, provide a copy of the proposal to the
			 appropriate Federal officials; and
					(B)review each
			 project proposal in a timely manner to determine if the proposal meets the
			 criteria specified in subsection (d).
					(2)Consultation;
			 Approval or disapprovalNot later than 180 days after receiving a
			 project proposal, and subject to the availability of funds, the Secretary,
			 after consulting with other appropriate Federal officials, shall—
					(A)ensure the
			 proposal contains assurances that the project will be implemented in
			 consultation with relevant wildlife management authorities and other
			 appropriate government officials with jurisdiction over the resources addressed
			 by the project;
					(B)approve or
			 disapprove the proposal; and
					(C)provide written
			 notification of the approval or disapproval to the person who submitted the
			 proposal, other appropriate Federal officials, and each country within whose
			 borders the project will take place.
					(d)Criteria for
			 approvalThe Secretary may
			 approve a project proposal under this section if the project will contribute to
			 conservation of great cats in the wild by assisting efforts to—
				(1)implement
			 conservation programs;
				(2)address the conflicts between humans and
			 great cats that arise from competition for the same habitat;
				(3)enhance compliance with CITES and other
			 applicable laws that prohibit or regulate the taking or trade of great cats or
			 regulate the use and management of great cat habitat;
				(4)develop sound
			 scientific information on, or methods for monitoring—
					(A)the condition and health of great cat
			 habitat; and
					(B)great cat
			 population numbers and trends; or
					(5)promote
			 cooperative projects among government entities, affected local communities,
			 nongovernmental organizations, and other persons in the private sector.
				(e)Project
			 sustainabilityIn approving
			 project proposals under this section, the Secretary shall give preference to
			 conservation projects that are designed to ensure effective, long-term
			 conservation of great cats and their habitats.
			(f)Matching
			 fundsIn determining whether to approve project proposals under
			 this section, the Secretary shall give preference to projects for which
			 matching funds are available.
			(g)Project
			 reporting
				(1)In
			 generalEach person that receives assistance under this section
			 for a project shall submit to the Secretary periodic reports (at such intervals
			 as the Secretary considers necessary) that include all information that the
			 Secretary, after consultation with other appropriate government officials,
			 determines is necessary to evaluate the progress and success of the project for
			 the purposes of ensuring positive results, assessing problems, and fostering
			 improvements.
				(2)Availability to
			 the publicReports under paragraph (1), and any other documents
			 relating to projects for which financial assistance is provided under this Act,
			 shall be made available to the public.
				(h)Advisory
			 group
				(1)In
			 generalTo assist in carrying out this Act, the Secretary may
			 convene an advisory group consisting of individuals representing public and
			 private organizations actively involved in the conservation of great
			 cats.
				(2)Public
			 participation
					(A)MeetingsThe
			 advisory group shall—
						(i)ensure that each
			 meeting of the advisory group is open to the public; and
						(ii)provide, at each
			 meeting, an opportunity for interested persons to present oral or written
			 statements concerning items on the agenda.
						(B)NoticeThe
			 Secretary shall provide to the public timely notice of each meeting of the
			 advisory group, including the meeting agenda.
					(C)MinutesMinutes
			 of each meeting of the advisory group shall be kept by the Secretary and shall
			 be made available to the public.
					(3)Exemption from
			 Federal Advisory Committee ActThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the advisory group.
				6.Great Cats
			 Conservation Fund
			(a)EstablishmentThere is established, in the Multinational
			 Species Conservation Fund established in title I of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 under the heading
			 MULTINATIONAL SPECIES CONSERVATION FUND, a separate account to
			 be known as the Great Cats Conservation Fund, consisting
			 of—
				(1)amounts
			 transferred to the Secretary of the Treasury for deposit into such account
			 under subsection (e);
				(2)amounts
			 appropriated to such account under section 7; and
				(3)any interest earned
			 on investment of amounts in the account under subsection (c).
				(b)Expenditures
			 from fund
				(1)In
			 generalSubject to paragraph (2), upon request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary,
			 without further appropriation, such amounts as the Secretary determines are
			 necessary to provide assistance under section 5.
				(2)Administrative
			 expensesOf the amounts in the Fund available for each fiscal
			 year, the Secretary may expend not more than three percent, or up to $80,000,
			 whichever is greater, to pay the administrative expenses necessary to carry out
			 this Act.
				(c)Investment of
			 amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals. Investments may be made only in
			 interest-bearing obligations of the United States.
				(2)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(3)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(4)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of any obligations held in the Fund shall be credited to and form a
			 part of the Fund.
				(d)Transfers of
			 amounts
				(1)In
			 generalThe amounts required
			 to be transferred to the Fund under this section shall be transferred at least
			 monthly from the general fund of the Treasury to the Fund on the basis of
			 estimates made by the Secretary of the Treasury.
				(2)AdjustmentsProper adjustment shall be made in amounts
			 subsequently transferred to the extent prior estimates were in excess of or
			 less than the amounts required to be transferred.
				(e)Acceptance and
			 use of donationsThe Secretary may accept and use donations to
			 provide assistance under section 5. Amounts received by the Secretary in the
			 form of donations shall be transferred to the Secretary of the Treasury for
			 deposit into the Fund.
			7.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Fund $5,000,000 for each of fiscal years
			 2008 through 2012.
		
